DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 May 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twelves et al (US 2017/0361418, previously cited) in view of Prince (US 2745231).
Regarding claim 15, Twelves teaches an apparatus for smoothing surface roughness within a passageway, comprising: an abrasive flow machine (20) configured to pump an abrasive media through a component (30) having the passageway (32), the abrasive flow machine including a tube network (24) having a first end connected to a first end of the passageway (connected to first end of passageway at 32a) and a second end connected to a second end of the passageway (connected to second end of passageway at 32b), the tube network and the passageway forming a continuous fluid circuit (fig 1), the tube network comprising: a first valve (28) disposed in proximity to the second end of the passageway (fig 1; bottommost valve 28), the first valve configured to selectively fluidly couple the tube network to a receptacle (29; [0038]); and a return portion (26) of the tube network configured to selectively fluidly couple the first valve to a second valve (middle valve 28), the second valve fluidly proximate a pump (22); the pump connected to the continuous fluid circuit ([0040]) and configured to move the abrasive media through a first portion of the tube network (first portion between pump 22 and inlet 32a), into the passageway, and then through a second portion of the tube network (second portion between outlet 32b and first valve 28). Twelves does not teach an untethered mandrel configured for variable positioning along a length within the passageway. Prince teaches an apparatus for smoothing surface roughness within a passageway including an untethered mandrel (17) configured for variable positioning along a length within the passageway (col 3, lines 38-40), the mandrel being sized to create a gap (19) between an outer surface of the mandrel and an inner surface of the passageway (as shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an untethered mandrel configured for variable positioning along a length within the passageway and sized to create a gap between an outer surface of the mandrel and an inner surface of the passageway of Twelves in order to direct abrasive fluid to the interior of the passageway at the gap and gradually abrade an inner surface of the passageway along its length, allowing effective abrasion of an irregular interior as taught by Prince (col 3, lines 21-40).
Regarding claims 16 and 18, Twelves, as modified by Prince, teaches all the limitations of claim 15 as described above. Prince further teaches the mandrel is sized to enable friction between the outer surface of the mandrel and the inner surface of the passageway to control the variable positioning (col 3, lines 35-40; mandrel in contact with rough inner surface 21); and wherein the passageway includes a circular cross section and the mandrel is a sphere (figs 1, 2; col 2, lines 58-63). 
Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. Applicant argues that the new limitation of the mandrel being untethered overcomes the teachings of Kenda. However, upon further search, the newly cited Prince reference teaches this limitation as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar mandrel machining devices are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723